              Case 14-24671       Doc 150       Filed 05/09/19    Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

 In re:                                     *

     WARREN SAMUEL WALTERS                  *    Case No. 14-24671-TJC

      LINDA SUE WALTERS                     *             Chapter 13

               Debtors                      *

 *             *           *           *         *      *                       *
                         TRUSTEE’S LINE OF NO OPPOSITION

       Robert S. Thomas, II, Chapter 13 Trustee, files this Line stating that he has no
opposition to the Debtors’ Motion to Modify Chapter 13 Plan and Substitute Modified
Plan (Doc 149-1).
                                              Respectfully submitted,

 Date:     May 9, 2019                        /s/ Robert S. Thomas, II
                                             Robert S. Thomas, II, Trustee
                                             300 E. Joppa Road, Suite #409
                                             Towson, MD 21286
                                             (410) 825-5923 inquiries@ch13balt.com
                                             Chapter 13 Trustee
                               CERTIFICATE OF SERVICE

         I hereby certify that on, May 9, 2019, I reviewed the Court’s CM/ECF system and
it reports that an electronic copy of the Line of No Opposition will be served electronically
by the Court’s CM/ECF system on the following:

          Daniel Alan Staeven dstaeven@fftlaw.com,
          dan@ecf.courtdrive.com,marybeth@ecf.courtdrive.com,
          lramsey@fftlaw.com,mbking@fftlaw.com,a.dr77798@notify.bestcase.com
          Daniel O. Callaghan bankruptcy@bww-law.com
          Hope J.R. Blocton bankruptcy@bww-law.com
          Karen H. Moore karen@russacklaw.com, celia@russacklaw.com
          Leah Christina Freedman leah.freedman@bww-law.com, bankruptcy@bww-
          law.com
          Neil R. White Neil.White@usdoj.gov, Angelica.James@usdoj.gov

       I hereby certify that on, May 9, 2019, a copy of the Line of No Opposition was
also mailed first class mail, postage prepaid to:

          WARREN SAMUEL and LINDA SUE WALTERS
          13061 HICKORY DRIVE
          GALENA, MD 21635
                                                            /s/ Robert S. Thomas, II
                                                           Robert S. Thomas, II, Trustee
